                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

MARK A. WILLBANKS                                                                        PLAINTIFF

V.                                 NO. 3:19CV00117 LPR/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                        DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Lee P. Rudofsky. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Mark A. Willbanks, applied for disability benefits on September 1,

2016, alleging a disability onset date of July 20, 2016. (Tr. at 13). The application

was denied initially and upon reconsideration Id. After conducting a hearing, the

Administrative Law Judge (“ALJ”) denied Mr. Willbanks’s claim. (Tr. at 23). The

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
Appeals Council denied his request for review. (Tr. at 1). The ALJ=s decision now

stands as the final decision of the Commissioner, and Mr. Willbanks has requested

judicial review. For the reasons stated below, the Court should affirm the decision

of the Commissioner.

II. The Commissioner=s Decision:

      The ALJ found that Mr. Willbanks had not engaged in substantial gainful

activity since the alleged onset date of July 20, 2016. (Tr. at 15). At Step Two of the

sequential five-step analysis, the ALJ found that Mr. Willbanks had the following

severe impairments: cardiomyopathy, congestive heart failure, atrial fibrillation,

asthma, coronary arteriosclerosis, history of left hip replacement, diabetes mellitus,

hypothyroidism, degenerative joint disease of the right knee, and obesity. Id.

      The ALJ found that Mr. Willbanks’s impairments did not meet or equal a

listed impairment. Id. Before proceeding to Step Four, the ALJ determined that Mr.

Willbanks had the residual functional capacity (“RFC”) to perform work at the

sedentary level, with limitations. (Tr. at 17). He could occasionally reach overhead

and laterally with the left arm, but not at full extension. Id. He should avoid exposure

to microwaves, magnetic fields, and other similar hazards. Id. He should avoid

exposure to excessive heat and airborne irritants. Id.

      The ALJ next found that Mr. Willbanks was unable to perform any of his past

relevant work. (Tr. at 23). The ALJ relied on the testimony of a Vocational Expert
("VE") to find that, considering Mr. Willbanks' age, education, work experience, and

RFC, jobs existed in significant numbers in the national economy that he could

perform, such as surveillance systems monitor and assembler. (Tr. at 25). Therefore,

the ALJ found that Mr. Willbanks was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in


                                          3
the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.   Mr. Willbanks= Arguments on Appeal

      Mr. Willbanks contends that substantial evidence does not support the ALJ=s

decision to deny benefits. He argues, without citation to case law or the record, that

the RFC did not fully incorporate his limitations. After reviewing the record as a

whole, the Court concludes that the ALJ did not err in denying benefits.

      Mr. Willbanks had knee problems that pre-dated the relevant time-period. He

had a medial meniscus tear in his right knee that required an arthroscopy. (Tr. at 329-

332). A week after the surgery, he reported no problems. (Tr. at 348). Pain control

was sufficient with oral medications. (Tr. at 358). Although he had slight decreased

range of motion, his doctor told him to return to full work-duty a month after the

surgery. (Tr. at 368). Treatment was conservative, and swelling decreased (Tr. at

378). Per Mr. Willbanks’ request, he would return to the clinic on an as-needed basis.

Id.

      Mr. Willbanks also had heart problems that caused shortness of breath,

fatigue, and decreased exercise tolerance. (Tr. at 21-22). He continued to work while

                                          4
he had these problems. (Tr. at 443). In August 2015, cardiac examination was

negative. (Tr. at 20, 450-457). Normal examination findings are not indicative of

disabling pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001). In September

2015, Mr. Willbanks said he was doing very well. (Tr. at 451). He reported no chest

pain or shortness of breath. Id. No change was made in Mr. Willbanks’ conservative

plan of medication management. (Tr. at 443-446). The need for only conservative

treatment contradicts allegations of disabling pain. Smith v. Shalala, 987 F.2d

1371, 1374 (8th Cir. 1993). In 2016, Mr. Willbanks reported some leg swelling,

dizziness, and sensitivity to heat related to his heart problems. (Tr. at 413-419, 435,

560). Cardiac exam was again negative on March 20, 2016. (Tr. at 443-446). A

carotid Doppler in August 2016 showed no significant stenosis of the right and left

carotid arteries. (Tr. at 476-477). Mr. Willbanks had no significant ischemia or

edema. (Tr. at 564). In February and August 2017, cardiac exam showed normal rate

and rhythm with clear breath sounds and no recurrence of sustained ventricular

arrhythmias. (Tr. at 606, 630). In September 2017, Mr. Willbanks reported no

swelling, chest pain, or syncope. (Tr. a 528).

      Mr. Willbanks was diagnosed with asthma, which was controlled by

Asamanex and Symbicort. (Tr. at 598, 640). Impairments that are controllable or

amenable to treatment do not support a finding of total disability. Mittlestedt v. Apfel,

                                           5
204 F.3d 847, 852 (8th Cir. 2000). Likewise, hypertension was controlled. (Tr. at

560). Diabetes mellitus was treated conservatively with Metformin. (Tr. at 619).

      A claimant’s RFC represents the most he can do despite the combined effects

of all of his credible limitations and must be based on all credible evidence. McCoy

v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). Mr. Willbanks argues that his diagnoses

of medical conditions render him unable to perform even sedentary work. A

diagnosis alone does not infer disability; there must be a functional loss establishing

the inability to engage in substantial gainful activity. See Trenary v. Bowen, 898 F.2d

1361, 1364 (8th Cir. 1990). Moreover, Mr. Willbanks admitted he could do things

like make his bed, mow the lawn, drive in a car, attend church, and ride his ATV.

(Tr. at 220-222, 242-243). These activities undermine Mr. Willbanks’ claims of total

disability, and suggest the ability to perform sedentary work, as indicated by the

RFC. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995). Additionally, Mr.

Willbanks’ clinical examinations were grossly normal and he required only

conservative care for his impairments, which support the ALJ’s findings.

VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Mr.

Willbanks was not disabled. The RFC fully incorporated Mr. Willbanks’

impairments. The decision, therefore, should be affirmed. The case should be

                                          6
dismissed, with prejudice.

      IT IS SO ORDERED this 24th day of March, 2020.



                                  ___________________________________
                                  UNITED STATES MAGISTRATE JUDGE




                                    7
